            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

FREDDIE WILSON,
       Plaintiff,
v.                                                Case No. 4:19-cv-141-AW-MJF
ALLY FINANCIAL INC.,
     Defendant.
___________________________________/

                            ORDER OF DISMISSAL

       This Court has considered the magistrate judge’s report and recommendation.

ECF No. 24. The Court has also reviewed de novo Plaintiff’s objections. ECF No.

25. The report and recommendation is accepted and adopted as the Court’s opinion,

notwithstanding Plaintiff’s objections. The Clerk is directed to enter judgment that

says: “This case is dismissed without prejudice.” The Clerk is also directed to close

the file.

       SO ORDERED on August 1, 2019.

                                       s/ Allen Winsor
                                       United States District Judge
